Citation Nr: 1630259	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  05-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from April 11, 2004 through November 16, 2007.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board Hearing in February 2009.  A copy of the transcript of that hearing is associated with the claims file.  This matter was remanded by the Board on multiple occasions and is now properly before the Board for adjudication.

For clarification purposes, the Board notes that service-connection was established in an October 2007 rating decision which awarded a 50 percent disability rating effective April 11, 2004.  The Veteran timely appealed the assigned evaluation to the Board where his claim was denied in a June 2010 decision.  In February 2012, the United States Court of Appeals for Veteran's Claims (Court) vacated this decision and remanded the present claim and a claim for entitlement to total disability individual unemployability (TDIU) for development and readjudication.  Thereafter, the Board remanded the claims to the RO for further development.  On remand, in May 2015, the RO increased the Veteran's rating to 70 percent, effective April 11, 2004.  The RO also granted entitlement to a TDIU, for his service-connected disabilities including PTSD, effective November 17, 2007.  

In July 2015 correspondence, the Veteran asserted that his PTSD rating should have been "100 % with an effective date of May 1, 2004."  See AB v. Brown, 6 Vet. App. 35 (1993).  In May 2016, his representative clarified that his claim was one for entitlement to a 100 percent rating for "PTSD from April 11, 2004 through November 16, 2007."  In light of the foregoing, the Board has characterized the issue currently on appeal as entitlement to an initial rating in excess of 70 percent from April 11, 2004 through November 16, 2007 (the period prior to the grant of TDIU).

Finally, the Board notes that this claim was previously remanded in a panel decision written by three Veterans Law Judges.  Such a panel decision was required because a Veterans Law Judge, other than the undersigned, held a Board hearing for the claim of entitlement to TDIU.  38 U.S.C.A. § 7102, 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  However, entitlement to TDIU was granted in May 2016.  This grant extinguishes Board jurisdiction.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Specifically, although the record contains a second notice of disagreement, and a statement of the case, a substantive appeal has not been received on the TDIU issue.  Therefore, the only claim remaining for consideration is entitlement to an increased initial rating for PTSD, for which the undersigned held a hearing.  


FINDING OF FACT

For the period from April 11, 2004 through November 16, 2007, the Veteran's PTSD had been productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating are met from April 11, 2004 through November 16, 2007.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is granting the issue of entitlement to disability rating in excess of 70 percent for the period from April 11, 2004 through November 16, 2007 in full.  Therefore, any error committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.
Merits of the Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7(2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As indicated, the Veteran's claim has been in continuous appellate status since the RO's original grant of service connection for this disability.  The evidence to be considered includes all evidence received in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under Diagnostic Code 9411 which is governed by a General Rating Formula for Mental Disorders.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

DSM IV provides for a global assessment of functioning score (GAF) of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, 46-7.

The Veteran seeks entitlement to an initial rating in excess of 70 percent for his PTSD from April 11, 2004 through November 16, 2007.  

With regard to lay evidence, between July 2004 and July 2008, the Veteran reported, and his wife supported symptomology of intense nightmares, loud outbursts, depression, anger, suicidal and homicidal ideations, anxiety, aggression, verbal abuse and isolationism.  See Statements in Support of the Claim and July 2006 correspondence.  In addition, he specified experiencing near constant panic and hypervigilance while attempting to maintain his temporary employment in 2007.  See January 2016 Correspondence; see also July 2008, VA Form 21-4192.  Similarly, his wife noted he was experiencing irrational fears, constant sweating and headaches during this period.  See January 2016 Correspondence.  In February 2009, he testified that his PTSD symptoms including aggression and outbursts caused his habitual unemployment.  Further, he testified to having virtually no social life, beyond his marriage.  Id.  His marriage was stated to be strained, with periods of prolonged separation, because of his abusive and argumentative behavior.  Id.  He also testified to having caustic relationships with his daughter and neighbors.  

Of record are statements from B. M. and V. M. , two former 2004 supervisors.  B. M., indicated the Veteran regularly threatened, harassed and intimidated officials within his company.  See September 2004 Correspondence.  V. M., reported he was "prone to verbal outburst, and [an] aggressive demeanor that both co-workers and supervisors found to be intimidating to the point that it was expressed that some co-workers were fearful of his presence."  See July 2008 Correspondence.  He was stated to be erratic and agitated with an unstable demeanor.  See May 2016 Correspondence.

As to medical evidence, in August 2006, he received a psychiatric assessment at a Yakima Washington Vet Center.  On evaluation, he reported intrusive recollections, avoidant behaviors, suicidal and homicidal ideations, anxiety and a poorly controlled temper.  He was noted to be intentionally socially isolated with the exception of his marriage.  Significantly, the status of his marriage appeared precarious, because of his aggressive and argumentative behavior.  Based on the Veteran's reports the examining physician associated his numerous firings from employment with an inability to cope with stress, or authority, due to his PTSD.  His GAF score was 49.

On September 2007 VA examination, he reported intrusive recollections, depression, insomnia, increased guilt and self-reproach, as well as, diminished motivation, concentration, and enjoyment of life.  The examiner found he had obvious disturbances of motivation and mood, circumstantial and tangential speech leading to impaired communication and difficulties adapting to stressful circumstances leading to avoidant behaviors.  His symptoms were opined to cause occupational and social impairment with occasional decreased work efficiency and intermittent inability to perform occupational tasks satisfactorily with routine behavior, self-care and normal conversation.  His GAF score was 50.  The Board finds this opinion probative as it was predicated on in-person interview and review of the claims file including medical records and lay statements.

Though outside of the pertinent appeal period, the Board finds the VAMC Puget-Sound treatment medical records from 2008 to 2009 highly probative.  Particularly, they mirror the Veterans reports of experiencing depression, flashbacks, anxiety, anger, intrusive memories, nightmares, isolation, and volatility.  His records indicate his continuous fears of violently harming himself and or his family.  His GAF scores ranged from 42 to 44.

In October 2012, a private psychiatrist Dr. M. C., MD FACP, opined that the Veteran had been totally socially and occupationally impaired since "at least 2004 when he was fired from his last long term job."  Dr. C. stated that the overall evidence "indicate[s] [a] severe psychiatric illness, low GAF scores [and] violent behavior describing a severely impaired individual with the incapacity to function in society."  Moreover, his "severe symptoms of PTSD, anger [/] impulse control difficulties, [cause an] incapacity to manage even the most basic interactions in an occupational environment or even within a social environment."  Dr. C. stated that the severity of his PTSD was best reflected in his symptoms still increasing even while receiving medication and psychotherapy.  These findings were predicated on in-person interview and review of the claims file.

In a May 2016 addendum, Dr. C. reviewed the record a second time and reasserted that the Veteran had been totally impaired since 2004.  As support for this contention, Dr. C. cited the records continued evidence of the unpredictability of his symptoms including rage, depression and suicidal homicidal ideations.  Dr. C. also referenced the Veteran's testimony and the lay statements of his wife and former employer, as evidence of the real world effects of his PTSD symptomology.  The Board finds these 2012 and 2016 opinions probative and sufficiently rationalized on the evidence of record.

Review of the record, establishes that a 100 percent rating is warranted.  Although the Veteran's symptoms do not precisely match the diagnostic code criteria there is sufficient evidence of total social and occupational impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  There were subjective complaints and eye-witness reports of the Veteran's symptoms being increasingly unstable, frightening and at times debilitating.  Correspondingly, clinicians have assigned GAF scores which essentially reflect that the Veteran's psychiatric problems were of a magnitude which could have prevented him from working and having meaningful social contacts during the pertinent period on appeal.  There are clinical opinions both for and against total impairment.  As a result of the foregoing, the Board finds that the severity of the Veteran's symptoms more nearly approximate the total occupational and social impairment contemplated by a 100 percent rating.  Id.  Accordingly, resolving all doubt in the appellant's favor, a 100 percent rating is granted from April 11, 2004 through November 16, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Further, while not specifically argued, the record does not warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  For the entirety of the appeals claim period, the Veteran's PTSD was his sole service-connected disability rated at least 60 percent.  His other two service connected disabilities are tinnitus and hearing loss, respectively rated at 10 percent and zero percent.  The record also does not contain an indication that he has been rendered housebound.  Rather, the record reflects that he traveled to therapy sessions and other locations throughout the pendency of the appeal.  


ORDER

An initial rating of 100 percent for PTSD from April 11, 2004 through November 16, 2007 is granted, statutes and regulations governing the payment of VA compensation.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


